Citation Nr: 1147231	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran's son and daughter. 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to October 1946, April 1951 to October 1951, and December 1951 to October 1954.  He was awarded a Combat Infantryman's Badge for his service in Korea.  The Veteran died in June 2008.  The appellant has filed a claim for DIC benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the appellant's claims.

The Veteran's son and daughter presented testimony at a hearing before the undersigned Veterans Law Judge held at the RO in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served on active duty from August 1945 to October 1946, April 1951 to October 1951, and December 1951 to October 1954.  

2.  The Veteran died in June 2008.

3.  At the time of the Veteran's death, service connection was in effect for mood disorder with depression evaluated 100 percent disabling from December 6, 2004, and bilateral hearing loss evaluated 20 percent disabling from December 6, 2004.  

4.  The Veteran was not evaluated as being totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation (apparently this means purely legal questions).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for non-service-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable).  See also VAOPGCPREC 5-2004 (no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

As discussed below, the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is being denied because of the lack of legal merit.  Therefore, VA has no duty to notify or assist the appellant in conjunction with the claim.

Analysis

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; continuously rated totally disabling for at least five years from the date of the veteran's separation from service; or the veteran must have been a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318. 

The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2011); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

In this matter, the Veteran was discharged from his third period of active service in October 1954.  There are no adjudications showing he had been rated as 100 percent disabled for 5 years after service.  There is also no evidence showing, or allegations made, that he was a POW.  

At the time of his June 2008 death, the Veteran is noted to have had a 100 percent scheduler rating for the service connected mood disorder with depression in effect since December 6, 2004 and a 20 percent scheduler rating for the service connected bilateral hearing loss since December 6, 2004.  This total rating was in effect less than 10 years prior to the Veteran's death.  

Because he was not rated 100 percent disabled due to service-connected disability for 10 or more years immediately preceding death or continuously rated totally disabled for at least five years from the date of his separation from service, the Board finds that the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus basic entitlement to DIC benefits under 1318 is not shown.  

The Board notes that the issue concerning service connection for the cause of the Veteran's death remains on appeal and is addressed in the remand section below.  However, considering the above analysis, the ultimate determination regarding that issue will have no effect on the appellant's entitlement to § 1318 DIC benefits.  The appellant is not prejudiced by the Board's consideration of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



REMAND

The appellant alternatively seeks entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further evidentiary development.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.  38 C.F.R. § 3.312.

The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

After review of the evidence and contentions, the Board finds it is necessary to remand this matter for the purpose of obtaining a definitive medical opinion regarding the cause of the Veteran's death.

The Veteran's death certificate dated June 2008 indicates that the cause of death was congestive heart failure due to arteriosclerotic heart disease and a significant condition contributing to the death was diabetes mellitus. 

The appellant asserts that the Veteran's service-connected mood disorder caused or aggravated the Veteran's congestive heart failure because the Veteran's mood disorder caused him to be noncompliant with his medications and medical treatment, thus thereby contributing to his death.  

The record shows that VA found the Veteran to be not competent to handle funds in October 2007.  The February 2007 VA psychiatric examination report indicates that the Veteran's mood disorder caused confusion, disorientation, and poor concentration.  The Veteran's memory was mildly to moderately impaired.  

In view of this, the Board finds that VA's duty to assist requires that a medical opinion as to the relationship, if any, between the service-connected mood disorder and the Veteran's death should be obtained.  38 C.F.R. § 3.159(c)(4) (2011).  VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The RO should obtain all records of the Veteran's treatment for the service-connected mood disorder and cardio disorders from the VA healthcare system in Huntington, West Virginia, dated from November 2005 to November 2007.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of the Veteran's treatment for the service-connected mood disorder and cardio disorders from the VA healthcare system in Huntington, West Virginia, dated from November 2005 to November 2007.

2.  The RO should arrange for a physician with appropriate expertise to review the VA claims folder and provide an opinion as to (1) whether it is at least as likely as not that the service-connected mood disorder prevented the Veteran from complying with treatment for the congestive heart failure; and (2) whether it is at least as likely as not that the symptomatology associated with the Veteran's service-connected mood disorder caused or contributed substantially and materially to the Veteran's cause of death due to congestive heart failure.  

The examiner should provide a complete rationale for all opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.  A report should be prepared and associated with the VA claims folder.

3.	After the development requested above has been completed to the extent possible, and after undertaking any additional development it deems to be necessary, the RO should readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the decision remains unfavorable to the appellant, in whole or in part, a supplemental statement of the case should be prepared and provided to the appellant.  The appellant and her representative should be provided an appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


